Citation Nr: 0417293	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  02-11 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Whether the denial of new and material evidence to reopen 
the claim of service connection for a heart disorder by 
rating decision of October 20, 1999 was clearly and 
unmistakably erroneous.  

2.  Whether the rating decision of May 26, 1995 denying 
service connection for gum disease was clearly and 
unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from May 1957 to September 
1960.  He also had periods of active and inactive duty 
training from June 1978 to December 1994.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2002 decision by the RO 
which found that there was no clear and unmistakable error in 
the May 1995 rating decision that denied service connection 
for gum disease, or that there was no clear and unmistakable 
error in the October 1999 rating action that found that new 
and material evidence had not been submitted to reopen the 
claim of service connection for a heart disorder.  A personal 
hearing at the RO was held in August 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

By letter dated April 8, 2004, the veteran was notified that 
his appeal was being certified to the Board of Veterans' 
Appeals (Board).  The veteran was informed that he could 
request a personal hearing within 90 days of the date of the 
notification letter, if he so desired.  In a letter received 
on May 27, 2004, the veteran requested to have a travel Board 
hearing at the RO.  He also requested that he be allowed to 
review his file prior to any further action on his claim.

Inasmuch as the veteran's request for a travel board hearing 
was received within 90 days of certification of his appeal to 
the Board, the appeal is referred back to the RO for 
appropriate action as provided for under 38 C.F.R. 
§ 20.1304(b) (2003).  

Accordingly, this case must be REMANDED to the RO for the 
following actions:  

1.  Arrangements should be made with the 
veteran to allow him the opportunity to 
review his file.

2.  Thereafter, the veteran should be 
scheduled for a personal hearing before a 
traveling member of the Board of 
Veterans' Appeals.  

By this REMAND, the Board intimates no opinion; either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


